Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/774,108 filed on 28 January 2020. The response filed 27 September 2021 amends claims 1, 9-11, 13, and 17, and presents arguments is hereby acknowledged. 	Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 24 October 2021 has been entered.

Response to Arguments
Independent Claims 1, 13, and 17
On pages 7-8 of the response filed 27 September 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 26 July 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 7-8, Applicant argues that the Harris/Isaacson system fails to teach or suggest “wherein the assigning comprises: assigning a first sequence number, comprising a first value set to a first time at which a first command was received, to the first command and a second sequence number, comprising a second value set to a second time at which a second command was received, to the second command.” Applicant argues that “the claims are amended with subject matter discussed with the Examiner during the Examiner interview for distinguishing over the cited references, and thus the claims are believed to distinguish over the cited references.” 	Examiner respectfully agrees and finds this argument persuasive. Neither Harris nor Isaacson of the Harris/Isaacson system teaches or discloses “a first sequence number, comprising a first value set to a first time at which a first command was received, to the first command” and “a second sequence number, comprising a second value set to a second time at which a second command was received, to the second command.” Harris discloses assigning sequence numbers to commands in a volume, however the assignment is not based on the time at which the command was received. Similarly, Isaacson discloses commands and their replica commands having different sequence numbers than other commands and their corresponding replica commands. Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2-12, 14-16, and 18-20
On pages 7-10 of the response filed 27 September 2021, Applicant addresses the 35 U.S.C. 103 rejection made on the 26 July 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive. With regards to allowability, Examiner has conducted a search and applied new art. Thus, a new rejection is established against the independent claims.

Claim Interpretation
Claims 1, 13, and 17 recite “wherein the assigning comprises: assigning a first sequence number, comprising a first value set to a first time at which a first command was received, to the first command and a second sequence number, comprising a second value set to a second time at which a second command was received, to the second command.” Although “the assigning” refers to the first set of commands and the first set of replica commands, the newly amended limitations do not reference “replica commands.” For the purpose of this examination, Examiner will interpret the sequence identifiers to be an identifier for the commands and replica commands. Further, Examiner interprets the sequence numbers to be values for the commands, not the replica commands.
Claim 3 recites “the same sequence identifier is assigned to a replica command within the first set of replica commands.” Examiner interprets “the same sequence identifier” of claim 3 to refer to the “a first set of sequence identifiers to the first set of commands and to the first set of replica commands” limitation of independent claim 1. For the purpose of this examination, Examiner will interpret the sequence identifiers to be an identifier for the commands and replica commands. Further, Examiner interprets the sequence numbers to be values for the commands, not the replica commands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the sequence identifier has a value that is set to a current time at which the sequence identifier is assigned to the command.” Claim 1, from which Claim 11 depends upon, states “assigning a first set of sequence identifiers to the first set of commands and to the first set of replica commands… wherein the assigning comprises: assigning a first sequence number, comprising a first value set to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2010/0049928 A1 to Harris, JR et al (hereafter Harris), US PGPUB 2005/0125465 A1 to Arakawa et al, and US PGPUB 2010/0082540 A1 to Isaacson et al.
Regarding Claim 1, Harris discloses a method comprising:  	creating a first set of replica commands matching a first set of commands (FIG. 2 and 0035-0036 provides for creating a first volume set 206a of duplicate copies/replica commands matching volume 1) executed by a first node (FIG. 2 and 0013 provides for wherein the write commands are executed by primary storage device 104);  	assigning a first set of sequence identifiers to the first set of commands and to the first set of replica commands (FIG. 2 and 0035-0036 provides for assigning sequence number 204a to commands in volume 1 202a, and assigning sequence number 208a to duplicate commands in volume 1 206a, wherein sequence number 204a corresponds to sequence number 208a), wherein the first set of sequence identifiers correspond to an order with which the first node executed the first set of commands (0035-0036 provides for wherein write operations with the first volume are executed in a sequence/order corresponding to the sequence numbers 204 to preserve the data integrity), and  	transmitting the first set of replica commands to a second node for execution according to the ordering defined by the first set of sequence identifiers (FIG. 2, 0013, and 0035-0036 provides for transmitting the first volume set 202a of write commands to secondary storage device 106 for execution according to the matching sequence number 204a). 	Harris doesn’t explicitly disclose wherein each command within the first set of commands and corresponding replica command within the first set of replica commands are assigned different sequences numbers than other commands and replica commands; and wherein the assigning comprises: assigning a first sequence number, comprising a first value set to a first time at which a first command was received, to the first command and a second sequence number, comprising a second value set to a second time at which a second command was received, to the second command. 	Arakawa, in a similar field of endeavor, discloses wherein assigning comprises: assigning a first sequence number, comprising a first value set to a first time at which a first command was received, to the first command (FIG. 1, 0047, and claim 1 provides for assigning a write time 650/sequence number, comprising a first value set to a first time at which write request 630 was received, to write request 630) and a second (FIG. 3, 0004, 0047, 0078, and claim 1 provides for assigning write data/a second sequence number, comprising a second value set to a second time at which write request 730 was received, to write request 730). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Arakawa for recording the write time of received write requests. The time-based write sequences of Arakawa, when implemented with the command sequence numbering of the Harris system, will allow one of ordinary skill in the art to apply timestamps to commands received from a host to storage devices. One of ordinary skill in the art would be motivated to utilize the time-based write sequences of Arakawa with the command sequence numbering of the Harris system in order for multiple storage devices to maintain the order and sequence of write requests. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the time-based write sequences of Arakawa with the command sequence numbering of the Harris system for the desirable purpose of maintaining the sequence of write commands with a remote copy system. 	The Harris/Arakawa system doesn’t explicitly disclose wherein each command within the first set of commands and corresponding replica command within the first set of replica commands are assigned different sequences numbers than other commands and replica commands. 	Isaacson, in a similar field of endeavor, discloses wherein each command within (FIG. 2A, 0034, and 0036-0037 provides for wherein each write statement/command 21A within a plurality/set of write statements and corresponding relayed write message/replica command within a plurality/set of write statements/replica commands are assigned/generated different sequence numbers in order to govern the overall order of transactions, i.e. than other commands and replica commands). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Isaacson for applying sequence numbers to govern the overall order of applied transactions. The overall sequence numbers of Isaacson, when implemented with the command sequence numbering of the Harris/Arakawa system, will allow one of ordinary skill in the art to apply sequence commands to explicitly guarantee a sequence between conflicting client processes. One of ordinary skill in the art would be motivated to utilize the overall sequence numbers of Isaacson with the command sequence numbering of the Harris/Arakawa system in order for the primary and secondary servers to process transactions more quickly. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the overall sequence numbers of Isaacson with the command sequence numbering of the Harris/Arakawa system for the desirable purpose of applying strict sequential control over transactions being written to a secondary server.
Regarding Claim 3, the Harris/Arakawa/Isaacson system discloses the method of claim 1, wherein a sequence identifier is assigned to a command within the first set of commands and the same sequence identifier is assigned to a replica command within the first set of replica commands (Harris, FIG. 2, 0033, and 0035-0036 provides for sequence number 204a is assigned to a write command 210 within volume 1 202a, and wherein the sequence number matches a duplicate copy command within volume 1 206a having matching sequence number 208a), where the replica command is a replica of the command (Harris, 0033 provides for wherein the duplicate copy command is a duplicate/replica of the write command).
Regarding Claim 4, the Harris/Arakawa/Isaacson system discloses the method of claim 1, wherein commands within the first set of commands are executed by the first (Harris, 0035-0036 provides for wherein write operations with the first volume are executed in a sequence/order corresponding to the sequence numbers 204 to preserve the data integrity).
Regarding Claim 5, the Harris/Arakawa/Isaacson system discloses the method of claim 1, wherein replica commands within the first set of replica commands are executed by the second node in the order corresponding to the first set of sequence identifiers (Harris, 0035-0036 provides for wherein the secondary write operations within Volume 1 206 of the secondary storage are executed in a sequence/order matching sequence numbers 208 and 204).
Regarding Claim 10, the Harris/Arakawa/Isaacson system discloses the method of claim 1, comprising:  	assigning a sequence identifier to a command, wherein the sequence identifier has a value that is set to a current time at which the command was received (Arakawa, FIG. 1, 0047, and claim 1 provides for assigning a write time 650/sequence identifier to a command, wherein the write time 650/sequence identifier has a value that is set to a first time at which write request 630 was received). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Arakawa for recording the write time of received write requests. The time-based write sequences of Arakawa, when implemented with the command sequence numbering of the Harris system, will allow one of ordinary skill in the art to apply timestamps to commands received from a host to storage devices. One of ordinary skill in the art would be 
Regarding Claim 12, the Harris/Arakawa/Isaacson system discloses the method of claim 1, comprising:  	assigning a sequence identifier to a command, wherein the sequence identifier has a value that is based upon an event associated with the command (Arakawa, FIG. 1, 0047, and claim 1 provides for assigning a write time 650/sequence identifier to a command, wherein the write time 650/sequence identifier has a value that is based upon the event of a time at which write request 630 was received). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Arakawa for recording the write time of received write requests. The time-based write sequences of Arakawa, when implemented with the command sequence numbering of the Harris system, will allow one of ordinary skill in the art to apply timestamps to commands received from a host to storage devices. One of ordinary skill in the art would be motivated to utilize the time-based write sequences of Arakawa with the command sequence numbering of the Harris system in order for multiple storage devices to maintain the order and sequence of write requests. Therefore, the examiner concludes 
Regarding Claim 13, similar rejection where the method of claim 1 teaches the non-transitory machine readable medium of claim 13.
Regarding Claim 17, similar rejection where the method of claim 1 teaches the computing device of claim 17.

Claims 2, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Harris/Arakawa/Isaacson system as applied to claims 1 and 13 above, and further in view of US Patent 8,396,840 B1 to McHugh et al.
Regarding Claim 2, the Harris/Arakawa/Isaacson system discloses the method of claim 1. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose creating a second command set based upon expiration of a time interval since creation of the first command set. 	McHugh, in a similar field of endeavor, discloses creating a second command set based upon expiration of a time interval since creation of a first command set (FIG. 6 and col. 8 line 64 – col. 9 line 23 provides for creating a second memory-efficient set 118b based upon expiration of a period of time since creation of a first memory-efficient set 118a). 	One of ordinary skill in the art before the effectively filed date of the claimed 
Regarding Claim 6, the Harris/Arakawa/Isaacson system discloses the method of claim 1. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose creating a new command set based upon expiration of a time interval. 	McHugh, in a similar field of endeavor, discloses creating a new command set based upon expiration of a time interval (FIG. 6 and col. 8 line 64 – col. 9 line 23 provides for creating a second memory-efficient set 118b based upon expiration of a period of time since creation of a first memory-efficient set 118a). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McHugh for assigning sets of write operations with a period of time within a window. The time-based 
Regarding Claim 7, the Harris/Arakawa/Isaacson system discloses the method of claim 1. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose creating a new command set based upon a detected change in metadata. 	McHugh, in a similar field of endeavor, discloses creating a new command set based upon a detected change in metadata (FIG. 4 and col. 5 line 30-48 provides for creating additional memory-efficient sets 118 based upon a detected change in <TXN_TS> metadata of sampled log file 116). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McHugh for organizing sets based on timestamps. The timestamp sets of McHugh, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to group commands based on a time 
Regarding Claim 8, the Harris/Arakawa/Isaacson system discloses the method of claim 7. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose wherein the change in metadata affects performance of commands. 	McHugh, in a similar field of endeavor, discloses wherein a change in metadata affects performance of commands (FIG. 4 and col. 5 line 30-48 provides for wherein the change in <TXN_TS> metadata affects the performance or other operations within the set). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McHugh for organizing sets based on timestamps. The timestamp sets of McHugh, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to group commands based on a time period. One of ordinary skill in the art would be motivated to utilize the timestamp sets of McHugh with the command sequence numbering of the Harris/Arakawa/Isaacson 
Regarding Claim 14, the Harris/Arakawa/Isaacson system discloses the non-transitory machine readable medium of claim 13. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose grouping a set of commands into a command set based upon enforcement of a maximum interval of time allowed for grouping commands into command sets. 	McHugh, in a similar field of endeavor, discloses grouping a set of commands into a command set based upon enforcement of a maximum interval of time allowed for grouping commands into command sets (FIG. 6 and col. 8 line 64 – col. 9 line 23 provides for grouping write/read operations into memory-efficient set 118b based upon enforcement of Tf allowed for grouping commands into sets 118a-n). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of McHugh for organizing sets based on timestamps. The maximum interval of McHugh, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to group commands based on a time period. One of ordinary skill in the art would be motivated to utilize the maximum interval of McHugh with the command sequence numbering of the Harris/Arakawa/Isaacson .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the Harris/Arakawa/Isaacson system as applied to claim 1 above, and further in view of US Patent 6,859,824 B1 to Yamamoto et al.
Regarding Claim 9, the Harris/Arakawa/Isaacson system discloses the method of claim 1. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose wherein the first set of sequence identifiers are incrementing or decrementing values.(claim 9 provides for incrementing sequence numbers for a next packet). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Yamamoto for applying incrementing sequence numbers to transmitted packets. The incrementing values of Yamamoto, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to provide sequence numbers that are incremented. One of ordinary skill in the art would be motivated to utilize the incrementing values of Yamamoto with the command sequence numbering of the Harris/Arakawa/Isaacson system in order for the numbers to have an order based on incremented integers. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the incrementing values of Yamamoto with the command sequence numbering of the Harris/Arakawa/Isaacson system for the desirable purpose of providing order within the system.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the Harris/Arakawa/Isaacson system as applied to claim 13 above, and further in view of US Patent 7,120,631 B1 to Vahalia et al.
Regarding Claim 15, the Harris/Arakawa/Isaacson system discloses the non-transitory machine readable medium of claim 13. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose grouping a set of (FIG. 1 and col. 6 line 44 – col. 7 line 13 provides for grouping commands into Data mover #1 or into Data Mover #2, such that client requests for data mover #1 must be retrieved through that group and client requests for data mover #2 must be retrieved through that group). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Vahalia for utilizing a traditional use of Data Movers. The data movers of Vahalia, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to group commands based on the specific content stored in either file system #1 and file system #2. One of ordinary skill in the art would be motivated to utilize the data movers of Vahalia with the command sequence numbering of the Harris/Arakawa/Isaacson system in order to segregate the physical location of information related to a client. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the data movers of Vahalia with the command sequence numbering of the Harris/Arakawa/Isaacson system for the desirable purpose of organizing operations by creating an additional security measure that controls the retrieval of data information specifically through the data mover/group associated with requested content.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Harris/Arakawa/Isaacson system as applied to claim 13 above, and further in view of US PGPUB 2007/0254922 A1 to Hiraiwa et al.
Regarding Claim 16, the Harris/Arakawa/Isaacson system discloses the non-transitory machine readable medium of claim 13. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose grouping a set of commands into a command set such that no two commands within the set of commands are associated with a same portion of a storage device. 	Hiraiwa, in a similar field of endeavor, discloses grouping a set of commands into a command set such that no two commands within the set of commands are associated with a same portion of a storage device (FIG. 4 and 0082 provides for grouping volumes by specifying a physical address, such that no two commands are associated with a same portion of the device). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Hiraiwa for grouping commands by assigning physical address to volume numbers. The address volume organization of Hiraiwa, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to group commands based on a physical address. One of ordinary skill in the art would be motivated to utilize the address volume organization of Hiraiwa with the command sequence numbering of the Harris/Arakawa/Isaacson system in order to group commands into the appropriate volume. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date .

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Harris/Arakawa/Isaacson system as applied to claim 17 above, and further in view of US Patent 7,827,144 B1 to Saito et al.
Regarding Claim 18, the Harris/Arakawa/Isaacson system discloses the computing device of claim 17. 	The Harris/Arakawa/Isaacson system doesn’t explicitly disclose grouping the first set of commands into the first command set based upon the first set of commands targeting a first version of metadata. 	Saito, in a similar field of endeavor, discloses grouping a first set of commands into a first command set based upon the first set of commands targeting a first version of metadata (FIG. 2 step 206 and col. 4 lines 28-37 provides for grouping a first set of write messages/commands based upon the write messages targeting a most recent version of data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Saito for confirming that a timestamp is the most recent version of an action. The replica set timestamps of Saito, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to group 
Regarding Claim 19, the Harris/Arakawa/Isaacson/Saito system discloses the computing device of claim 18, wherein the machine executable code causes the processor to: 	grouping a second set of commands into a second command set based upon the second set of commands targeting a second version of metadata (Saito, FIG. 3 step 306 and col. 4 lines 54-61 provides for grouping a second set of read messages/commands based upon the read messages targeting a most recent version of data). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Saito for confirming that a timestamp is the most recent version of an action. The replica set timestamps of Saito, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to group commands based on a time period and the versions connected to the command. One of ordinary skill in the art would be motivated to utilize the replica set timestamps of Saito 
Regarding Claim 20, the Harris/Arakawa/Isaacson/Saito system discloses the computing device of claim 19, wherein the first version is an earlier version than the second version (Saito, col. 4 lines 54-61 provides for wherein the write command version is an earlier version than the read command version). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Saito for confirming that a timestamp is the most recent version of an action. The replica set timestamps of Saito, when implemented with the command sequence numbering of the Harris/Arakawa/Isaacson system, will allow one of ordinary skill in the art to group commands based on a time period and the versions connected to the command. One of ordinary skill in the art would be motivated to utilize the replica set timestamps of Saito with the command sequence numbering of the Harris/Arakawa/Isaacson system in order to confirm a read command occurred after the previous write command. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the replica set timestamps of Saito with the command sequence numbering of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2006/0168397 A1 to Wightwick et al discloses achieving point-in-time copy operations for multiple volumes.
US PGPUB 2014/0139140 A1 to Yeh et al discloses a message packet comprising a timestamp for identifying when the command was generated.
US PGPUB 2009/0064142 A1 to Kajita discloses formatting a command to include a sequence identification and a time stamp.
US PGPUB 2003/0149920 A1 to Elko et al discloses a command sequence number of at least one command sequence number comprises a timestamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCHQUITA D GOODWIN/Examiner, Art Unit 2459